       Case
          Case
            1:20-cv-05403-VSB-OTW
               1:20-cv-05403-VSB Document
                                   Document
                                          8 9Filed
                                                Filed
                                                   11/13/20
                                                      11/16/20Page
                                                                 Page
                                                                    1 of1 2of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                 November 13, 2020

By CM/ECF

Honorable Vernon S. Broderick
United States District Judge
United States Courthouse
40 Foley Square                                                        11/16/2020
New York, NY 10007

   Re:     Katiria Narvaez Martinez vs. Saul, 20-cv-05403-VSB

Dear Judge Broderick:

This Office represents Andrew Saul, the Commissioner of Social Security (Commissioner) in the
above-referenced action pursuant to 42 U.S.C. § 405(g), challenging a decision by the
Commissioner to deny plaintiff’s application for benefits. Pursuant to the Court’s Order dated
July 15, 2020 (CM/ECF No. 4), the Commissioner is to file a certified administrative record
(CAR) within 90 days of service of the complaint, by November 17, 2020. The undersigned
respectfully requests a 30-day extension of this deadline to December 17, 2020, to file the CAR.

This is the Commissioner’s first request for an extension of the deadline to file this certified
administrative record. The extension is necessary because teleworking and other temporary
workplace changes due to the COVID-19 pandemic have significantly impacted the operations of
the Social Security Administration’s Office of Appellate Operations (OAO) and materially
affected its ability to prepare CARs, including obtaining transcriptions of hearing recordings
from private contractors. Over the past few months, OAO has redesigned its business process to
allow for a mostly virtual CAR preparation process, and has worked and continues to work to
expand and improve this process. Although the current process has improved and CAR
production has increased, challenges remain, including rising court case filings, as well as
staffing and processing problems with transcript typing service contractors. OAO respectfully
asks for continued patience as it strives to resolve these issues.

We have conferred with Plaintiff’’s counsel regarding this application, and he advised that he
consents to a 30-day extension of time.
       Case
         Case
            1:20-cv-05403-VSB-OTW
               1:20-cv-05403-VSB Document
                                   Document
                                          8 9
                                            Filed
                                               Filed
                                                  11/13/20
                                                     11/16/20
                                                            Page
                                                              Page
                                                                 2 of2 2of 2

                                                                                       Page 2


Thank you for Your Honor’s consideration.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                   By:      Ariella Zoltan
                                            Ariella Zoltan
                                            Special Assistant United States Attorney
                                            c/o Social Security Administration
                                            Office of General Counsel
                                            26 Federal Plaza, Room 3904
                                            New York, NY 10278
                                            Tel.: (212) 264-2217
                                            Fax: (212) 264-6372
                                            ariella.zoltan@ssa.gov

cc: Charles Binder, Esq.
